Citation Nr: 0009241	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-32 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
trochanteric bursitis of the left hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  


REMAND

During the veteran's personal hearing, held before the 
undersigned member of the Board in February 2000, she 
indicated that he continued to receive treatment for her 
service-connected disabilities at the VA facilities.  She had 
last been seen in December 1999 for hip complaints.  Records 
relating to the veteran's treatment at these facilities do 
not appear to have been associated with the record on appeal.

Although the report of the July 1998 orthopedic examination 
notes that there did not appear to be objective evidence of 
pain on motion with respect to the veteran's service-
connected left hip, it did not address the veteran's reports 
of increased pain when her left hip was used repeatedly, as 
during her employment which she testified involved walking on 
rough terrain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of the above, the Board believes that additional 
development is required prior to further appellate review. 
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that she provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her service-connected left hip since July 
1998. With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.

2.  Then, the RO should arrange for an 
appropriate examination to determine the 
nature and extent of the veteran's 
service-connected trochanteric bursitis 
of the left hip.  All indicated studies, 
including X-rays, should be performed and 
all findings reported in detail.  The 
examiner should review the claims file 
prior to the examination.  The examiner 
should identify all symptoms that are 
related to the veteran's service-
connected left hip disorder, including 
setting forth in degrees of excursion any 
limitation of motion of the affected 
joints.  The examiner is also requested 
to: (1) Express an opinion as to whether 
pain that is related to the veteran's 
trochanteric bursitis of the left hip 
could significantly limit the functional 
ability of the affected joints during 
flare-ups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether, 
as a result of the service-connected left 
hip disorder, the affected joints exhibit 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale should be provided for 
any opinion offered.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal, taking 
into account 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998), and DeLuca, supra, where 
applicable.

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The examination requested in this remand is 
necessary to evaluate the veteran's claim, and her failure, 
without good cause, to report for scheduled examinations 
could result in the denial of her claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


